                           Case 20-19682      Doc 7    Filed 10/30/20     Page 1 of 1

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                         at Greenbelt
                                 In re:   Case No.: 20−19682 − TJC     Chapter: 7

Nikol C Edwards
Debtor

                      NOTICE OF DEADLINE FOR FILING MISSING DOCUMENT

DOCUMENT:                                       Voluntary Petition

PROBLEM:                                        The following pleadings are missing.

CURE:                                           All of these pleadings must be filed by the date shown below.

                                                Ch 7 Income Form 122A−1 due 11/12/2020
                                                Credit Counseling Certificate due 11/12/2020

CONSEQUENCE:                                    If the problem is not cured by the date below,
                                                YOUR CASE WILL BE DISMISSED WITHOUT A
                                                HEARING.

This notice is issued pursuant to:              11 U.S.C. § 521
                                                Federal Rule of Bankruptcy Procedure 1007

All deficiencies must be cured by 11/12/20.

Additional information for non−attorney filers is available at
http://www.mdb.uscourts.gov/content/no−attorney


Dated: 10/30/20
                                                Mark A. Neal, Clerk of Court
                                                by Deputy Clerk, Michelle Maloney−Raymond
                                                410−962−4373

cc:   Debtor
      Attorney for Debtor − Frank Anthony Vitale

Form ntcddl (03/05)
